DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.Applicant's submission filed on 10/28/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20170297535) (Wende Zhang) in view of Peterson et al. (US 20190001895) (Kenneth C. Peterson).
Regarding Claim 1, Zhang discloses an exterior camera lens cleaning system for a vehicle, comprising: a base unit fixed to the vehicle [See abstract and Paragraph 6 and Fig. 12A, Unit 414]; a camera unit including a camera module, the camera unit at least partially inserted into the housing unit and configured to move in a longitudinal direction of the housing unit [See abstract and Paragraph 6 and Fig. 12A, e.g. Unit 410 and 424];   a wiper disposed on an inside surface of the housing unit so as to face the camera module [See abstract and Paragraphs 6-8,  and Figs.2A-D and 12A-C e.g. cleaning arm ];  a housing unit configured to be rotatable with respect to the base unit [See abstract and Paragraphs 13, 49, and Figs. 2A-D and 12A-C examiner notes, examiner takes official notice on house unit to be rotatable… it is well known the art side mirror or mirror housing of vehicle to rotatable with respect to the base unit  mirror base with rotation capability so that the driver can monitor the surroundings in the similar height of his or her sight and the wider range of surroundings than the viewing angle of his or her sight. For e.g. known system further please see US 20040121820]; and a control unit configured to receive video data through the camera module, to control a rotation operation of the housing unit based on a state of the vehicle, and to control an extension operation of the camera unit [See Paragraphs 7-13, 41-45 and Figs 2A-2D]; wherein the camera unit is interlocked with the housing unit, and when the housing unit is rotated by the control unit, the camera unit is configured to move horizontally in the longitudinal direction of the housing unit [See abstract and Paragraphs 41-45 and Figs 2A-2D and 12A-C]; wherein the camera unit is configured to move along the housing unit in the longitudinal [See abstract and Paragraphs 41-45 and Figs 2A-2D and 12A-C], and
Zhang doesn’t explicitly disclose wherein when the housing unit rotates in a direction away from the vehicle, the camera unit moves horizontally in the longitudinal direction away from the housing unit.
However, Peterson discloses wherein when the housing unit rotates in a direction away from the vehicle, the camera unit moves horizontally in the longitudinal direction away from the housing unit [See abstract and Paragraphs 33-38 and Figs. 1-4, 7 and 12].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Peterson as above, to provide a system that exterior rear-view mirror assembly allows the camera to be moved from the normal inboard position to the towing position without changing the mounting apparatus [See Peterson abstract].
	Regarding Claim 2, Zhang discloses wherein the housing unit includes a gear unit configured to rotate the housing unit based on an operation of an actuator [See Paragraphs 41 Figs. 2A-D and 12A-D].
	Regarding Claim 3, Zhang discloses wherein the camera unit further includes a rack gear unit that is interlocked with the gear unit, the rack gear unit configured to move the camera unit in a longitudinal direction of the camera unit when the housing unit is rotated [See Paragraphs 41 Figs. 2A-D and 12A-D].
Regarding Claim 4, Zhang discloses a reflection unit disposed on a side surface of the housing unit where the camera module is exposed [See Fig 12A].
Regarding Claim 5, Zhang discloses a housing cover cap disposed on the inside surface of the housing unit proximate to the wiper [See Figs. 2A-D and 12A-C].
Regarding Claim 6, Zhang discloses wherein each of the housing unit and the camera unit has at least one end coupled with a rail configured to move the camera unit along the rail in the longitudinal direction of the housing unit [See Figs. 2A-D and 12A-C].
 	Regarding Claim 7, Zhang discloses wherein the housing unit and the camera unit are interlocked with each other, and operation of the housing unit and the camera unit is controlled by an actuator [See Figs. 2A-D and 12A-C]. 
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20170297535) (Wende Zhang) in view of Peterson et al. (US 20190001895) (Kenneth C. Peterson), and further in view of Lee (US 20080055411) (Dong Wook Lee).
Regarding Claim 8, Zhang doesn’t explicitly disclose wherein the control unit is configured to control the rotation operation of the housing unit by setting a rotation angle of the housing unit based on a speed of the vehicle 
However, Lee discloses wherein the control unit is configured to control the rotation operation of the housing unit by setting a rotation angle of the housing unit based on a speed of the vehicle [See Paragraphs 15, 39-43].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang and Peterson to add the teachings in Lee as above, to provide a system that securing a driver's field of vision for vehicles [See Lee abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487